Exhibit 10.1 2016 and 2017 Executive Officer Compensation Arrangements The compensation for the executive officers of Cerus Corporation regarding annual base salaries and target bonus percentages were as follows: Name Annual Base Targeted Bonus (as a % of 2015 Annual Base Annual Base Targeted Bonus (as a % of 2016 Annual Base Salary (1) Salary) Salary (1) Salary) William M. Greenman President and Chief Executive Officer $ 580,000 60% $ 600,000 60% Kevin D. Green $ 353,600 40% 40% Vice President, Finance and Chief Financial Officer Richard J. Benjamin MBChB, PhD, FRCPath $ 385,700 40% 40% Chief Medical Officer Laurence M. Corash, M.D. $ 414,100 40% 40% Senior Vice President, Chief Scientific Officer Vivek Jayaraman 40% 40% Chief Commercial Officer Chrystal N. Menard $ 343,200 40% $ 377,520 40% Chief Legal Officer and General Counsel Carol Moore $ 339,552 40% $ 346,343 40% Senior Vice President, Regulatory Affairs, Quality and Clinical (1) Annual base salary was effective March 1.
